Citation Nr: 1244456	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  09-00 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disability. 

2.  Entitlement to service connection for nerve damage. 

3.  Entitlement to service connection for a back disability, claimed as lumbosacral strain. 


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The Veteran had active service from July 1984 to September 1992. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  Although the Veteran initially requested a Central Office Board hearing when he perfected a timely appeal in January 2009, he failed to report for this hearing in January 2011.  Thus, his Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2012).  This case was before the Board in April 2011 when, in pertinent part, the issues listed on the title page of this decision were remanded for additional development.

By rating decision in October 2012, the Appeals Management Center (AMC) in Washington, D.C., granted service connection for history of lipoma, posterior right neck, status post-excision with residual asymptomatic scar.  The United States Court of Appeals for the Federal Circuit has held that an award of service connection for a particular disability constitutes a full award of benefits on the appeal initiated by a veteran's notice of disagreement on such issue.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  Therefore, that matter is not before the Board. 

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claims.  The documents in the VVA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of entitlement to service connection for a bilateral eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, DC, for additional development.  VA will notify the Veteran if further action is required on his part. 



FINDINGS OF FACT

1.  The Veteran's current nerve disability did not have onset in service or in the first post-service year, and was not caused or aggravated by the Veteran's active military service.

2.  Any back injury in service was acute and resolved with no residual disability at the time of separation; arthritis of the lumbar spine was not manifested in the first post-service year; and the Veteran's current back disability is not etiologically related to his service. 


CONCLUSIONS OF LAW

1.  A nerve disability was not incurred in or aggravated by active service, and service incurrence or aggravation of such disability may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012). 

2.  A back disability was not incurred in or aggravated by active military service, and service incurrence or aggravation of arthritis may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the issues decided herein, the record reflects that the Veteran was provided all required notice in letters mailed in October 2006 and May 2007, prior to the initial adjudication of the claims in November 2007. 

All appropriate development to obtain the Veteran's pertinent, available service treatment records (STRs), post-service medical records (including VA and private), and records from the Social Security Administration (SSA) has been completed.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claims.  In this regard, during an October 2007 VA examination the Veteran indicated that he has been awarded workers' compensation benefits for a low back disability and nerve damage incurred as the result of an on-the-job injury in February 1999.  When the Veteran filed his VA compensation claims in September 2006, however, he reported that he had never filed a claim with the federal Office of Workers' Compensation.  The AMC attempted to secure all outstanding evidence pertaining to any workers' compensation claim filed by the Veteran by sending him a May 2011 request to provide the required authorization to obtain the records.  He did not respond, and further development could not proceed without his response.  The duty to assist is not a one-way street.  A claimant cannot passively wait for assistance in those circumstances where her cooperation is needed for evidentiary development. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).)  

Moreover, the Veteran has been afforded appropriate VA examinations.  The 2012 examination was adequate as the examiner reviewed the relevant medical history and provided opinions with supporting rationale and citation to the evidence.

Accordingly, the Board concludes that VA has complied with its duty to assist the Veteran.

Accordingly, the Board will address the merits of the claims. 

Legal Criteria - Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including arthritis and organic disease of the nervous system, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran contends that he incurred lumbosacral strain and nerve damage during active service.  He alternatively contends that his current lumbosacral strain and nerve damage are related to active service.  

A review of the Veteran's STRs are negative for complaints or findings related to nerve damage.  The Veteran was seen with complaints of low back pain in August 1988.  Examination revealed mild spasm and full range of motion; diagnosis was lumbar strain.   The Veteran was seen in May 1991 with complaints of back pain for one day; he denied radiation.  Assessment was low back strain.  In an August 1992 report of medical history, the Veteran denied any recurrent back pain or neuritis.  An August 1992 separation examination report notes that clinical evaluation of the spine was normal. 

Following service, private treatment records dated in July 1997 note that the Veteran was seen after an injury.  X-ray studies revealed no abnormality and bone scans were normal.  

Private treatment records show that the Veteran fell and injured his low back in February 1999 while working in an embalming room at a funeral home.  He complained of pain with radiation to the right lower extremity.  A private MRI scan obtained in March 1999 notes disc space narrowing in the lumbosacral spine without stenosis or herniation.

A June 2003 letter from the Veteran's private physician notes that the Veteran's chronic back problem resulted in some weakness and buckling in his leg.

In a September 2003 determination, SSA awarded disability benefits to the Veteran. Records considered by SSA included private treatment records and were also considered by the RO and the Board. SSA rated the Veteran as disabled, with back strain noted as his primary disability.  The records from SSA included the following:
* A June 2000 report from Brian Goodyear, Ph.D., which included, in pertinent part, a review and discussion of medical records pre-dating the 1999 work-related injury, mostly from Dr. Richard Lee-Ching.  In relevant part, these records showed treatment in May 1994 for back strain after lifting a body into a hearse, with a return to work 4 days later without restrictions; in January 1997 for complaints of myalgias and pain, including low back discomfort; and in July 1997 for back pain following a fall down stairs.
* A March 2002 report from James Langworthy, M.D., which discusses the 1999 work-related back injury, but also notes under past medical history that the Veteran previously injured his back 5-6 years earlier (i.e., 1996-1997), with treatment by Dr. Lee-Ching and full recovery.
Several other private medical records obtained from SSA show a similar history provided by the Veteran.  At no time did he reference a back injury during service or any problems with his back since service.

The Veteran submitted the instant claims for service connection in September 2006.

Private treatment records dated in December 2006 note that the Veteran was treated for lower lumbar pain with radiculopathy to the lower extremities.  A history of degenerative disc disease was noted.

An October 2007 VA examination report indicates that the Veteran reported experiencing back spasms in service, which were treated and improved.  He then suffered a fall in 1999 while at work, and experienced pain with radiation to the lower extremities thererafter.  He stated that he was in receipt of Social Security Administration (SSA) disability benefits for a low back disability and for nerve damage incurred as a result of this worker's compensation injury.  On examination, X-rays studies were normal.  Neurological examination was normal.  There was some limitation of motion of the thoracolumbar spine.  The diagnosis was lumbosacral strain.

There are extensive private medical records showing ongoing treatment since the 1999 injury for low back and bilateral leg pain, with several exacerbations.

A July 2012 VA examination report notes the Veteran's history of lumbosacral strain with radiculopathy.  After reviewing the Veteran's claims file, the examiner noted that the Veteran's history from his STRs is consistent with an acute back injury, and not a chronic back disability.  He stated that this opinion was supported by the absence of complaints and the normal findings on examination at service separation.  The examiner further noted that many post-service treatment records supported the onset of current back and nerve disabilities as the February 1999 work accident.  The examiner concluded that the Veteran's current disabilities were less likely than not related to his military service.  

Upon review of the evidence, the Board notes that although the Veteran was treated for low back strain on two occasions in service, no residual back disability was noted in subsequent STRs, to include a separation examination report.  His STRs are completely silent as to any nerve disability.  Upon separation from service, the Veteran denied experiencing recurrent back pain.  In light of the VA examiner's conclusion that this evidence showed the in-service injury was acute and fully resolved by separation, it cannot be said that a chronic back disorder was shown during service.

In addition, the record does not contain any evidence that arthritis or nerve disability was manifested in the Veteran's first post-service year.  There are some complaints of back pain after service  but always in connection with a post-service injury.  At no time did the Veteran state to a doctor that he had a history of a back injury during service or that he had had continuous back-related symptoms since service.  To the extent he tries now to state he did have continuity of symptomatology, his allegations are not credible.  It was not until he filed his claim for VA compensation that he made such statements.  The hundreds of pages of medical records pre-dating the VA claim not only fail to reference a military-related back injury, but fail to reference continuous symptoms until after the 1999 back injury.  This voluminous evidence shows that at all times the Veteran stated prior to the 1999 injury he had had a couple incidents of back pain but all had completely resolved.  He consistently pointed to the 1999 back injury as the source of his chronic back problems.  
Regarding the etiology of the Veteran's recent back and nerve disabilities, the July 2012 VA medical opinion is clearly against the Veteran's claim. The VA physician opined that the Veteran's current disability (diagnosed as lumbosacral strain with radiculopathy) was not related to his military service, to include his complaints of back pain noted therein.  There is no competent (medical) opinion of record to the contrary. 

The Veteran believe that his lumbosacral strain and radiculopathy were caused by his active service.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case. 

In reaching the above conclusions, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claims, that doctrine does not apply.  See 38 U.S.C.A. § 5107(b). 


ORDER

Service connection for nerve damage is denied. 

Service connection for lumbosacral strain is denied. 


REMAND

Under Stegall v. West, 11 Vet. App. 268, 271 (1998), where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.

In its April 2011 Remand, the Board instructed the originating agency (in pertinent part) to obtain an opinion as whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any current bilateral eye disability is related to active service or any incident of service, to include an in-service burn to the right eye sclera and chemical irritation in the right eye.  

The Veteran underwent a VA eye examination in July 2012.  The examiner noted a history of acid chemical burns to the eyes in service (December 1986) and a current diagnosis of superficial keratitis.  However, the examiner never provided an etiology opinion.  Given that the originating agency did not comply with the Board's remand instructions, and because the Veteran has not withdrawn his claim, another remand is required. 

The Board sincerely regrets any further delay in this matter.  However, for the reason noted above, the case is REMANDED for the following action:

1.  The RO or the AMC should arrange for the Veteran's claims files to be returned to the VA eye examiner who conducted the 2012 examination (L.U.).  If that examiner is no longer available, any appropriate medical professional can provide the opinion.  Another examination of the Veteran should only be performed if deemed necessary by the physician providing the opinion. 

The claims files must be provided for review by the physician.  Based on a review of the claims files the physician is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any bilateral eye disability present during the period of this appeal is related to active service or any incident of service, to include an in-service burn to the right eye sclera and chemical irritation in the right eye.  A complete rationale must be provided for any opinion expressed. 

2.  Then, the RO or the AMC is to re-adjudicate the claim of entitlement to service connection for a bilateral eye disability.  If the claim remains denied, the RO or the AMC should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


